ORDER
PER CURIAM.
Alfonso D. Gill appeals from his conviction on one count of driving while intoxicated, in violation of § 577.010, RSMo 2000, and one count of careless and imprudent driving, in violation of § 304.012, *456RSMo 2000. Gill argues the State did not introduce evidence sufficient to prove he drove the vehicle in question while under the influence of Phencyclidine (POP). We find that a reasonable juror could conclude from the evidence that Gill drove the vehicle while in an intoxicated condition.
Affirmed. Rule 30.25(b).